Ford, Judge:
This matter is before me on remand from classification proceedings decided by this court in Trudy Tremaine Sportswear v. United States, C.D. 2769, wherein the matter was remanded to a single judge sitting in reappraisement. It has been submitted on a written stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that at the time of exportation the separated parts of the Style 404 Cotton Corduroy Sets specified on the invoice on the entry covered by the above protest were not on the Final List-T.D. 54521-and were freely sold in the principal markets of Hong Kong, the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at the below-listed prices, net, packed
Price Per Dozen
Item U.S. Dollars
Cotton Corduroy Jumper $7.00
Cotton Poplin Blouse $3.00
The above protest is submitted for decision upon this stipulation.
Upon the agreed facts, I find and hold that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the involved blouses and jumpers of style 404 and that said values are the below listed prices, net, packed.
Price Per Dozen
Item U.S. Dollars
Cotton Corduroy Jumper C/D ©
Poplin Blouse •C/D CO o o
Judgment -will be entered accordingly.